 
Exhibit 10.1
 
LOGMEIN, INC.

 
AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN
 
1. Purpose
 
The purpose of this Amended and Restated 2009 Stock Incentive Plan (the “Plan”)
of LogMeIn, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).
 
2. Eligibility
 
All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, stock appreciation rights (“SARs”),
restricted stock, restricted stock units and other stock-based awards (each, an
“Award”) under the Plan. Each person who receives an Award under the Plan is
deemed a “Participant”.
 
3. Administration and Delegation
 
(a) Administration by Board of Directors.  The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
 
(b) Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
 
(c) Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards (subject to any limitations under the Plan) to employees or officers of
the Company or any of its present or future subsidiary corporations and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards that the officers may grant; provided further, however, that
no officer shall be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) or to any ” “officer” “of the Company (as defined
by Rule 16a-1 under the Exchange Act).


A-1



--------------------------------------------------------------------------------



 



4. Stock Available for Awards
 
(a) Number of Shares.  Subject to adjustment under Section 10, Awards may be
made under the Plan for up to the number of shares of common stock, $0.01 par
value per share, of the Company (the “Common Stock”) that is equal to the sum
of:
 
(1) 3,323,996 shares of Common Stock; plus
 
(2) such additional number of shares of Common Stock as is equal to the number
of shares of Common Stock subject to awards granted under the Company’s 2007
Stock Incentive Plan or the Company’s 2004 Equity Incentive Plan which awards
expire, terminate or are otherwise surrendered, canceled, forfeited or
repurchased by the Company at their original issuance price pursuant to a
contractual repurchase right.
 
If any Award expires or is terminated, surrendered or canceled without having
been fully exercised, is forfeited in whole or in part (including as the result
of shares of Common Stock subject to such Award being repurchased by the Company
at the original issuance price pursuant to a contractual repurchase right), is
settled in cash or otherwise results in any Common Stock not being issued, the
unused Common Stock covered by such Award shall again be available for the grant
of Awards under the Plan. Further, shares of Common Stock delivered (either by
actual delivery or attestation) to the Company by a Participant to exercise an
Award or to satisfy any applicable tax withholding obligation (including shares
retained from the Award creating the tax obligation) shall be added to the
number of shares of Common Stock available for the grant of Awards under the
Plan. Shares issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.
 
(b) Section 162(m) Per-Participant Limit.  Subject to adjustment under
Section 10, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any Participant under the Plan shall be 1,000,000 per
calendar year. For purposes of the foregoing limit, the combination of an Option
in tandem with an SAR shall be treated as a single Award. The per Participant
limit described in this Section 4(b) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).
 
(c) Substitute Awards.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a).
 
5. Stock Options
 
(a) General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each


A-2



--------------------------------------------------------------------------------



 



Option and the conditions and limitations applicable to the exercise of each
Option, including conditions relating to applicable federal or state securities
laws, as it considers necessary or advisable. Options may only be granted as
non-statutory stock options and may not be granted as “incentive stock options”,
as defined in Section 422 of the Code.
 
(b) Exercise Price.  The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.
 
(c) Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement.
 
(d) Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f e) for the number of shares for which the
Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.
 
(e) Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
 
(1) in cash or by check, payable to the order of the Company;
 
(2) except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding, or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
 
(3) to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
 
(4) to the extent permitted by applicable law and provided for in the applicable
option agreement or approved by the Board, in its sole discretion, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or


A-3



--------------------------------------------------------------------------------



 



(5) by any combination of the above permitted forms of payment.
 
6. Director Options.
 
(a) Initial Grant.  Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, the Company shall grant to such person an Option to purchase
150,000 shares of Common Stock (subject to adjustment under Section 10).
 
(b) Biennial Grant.  On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company (i) who is both serving as a director of the Company immediately prior
to and immediately following such annual meeting, (ii) who is not then an
employee of the Company or any of its subsidiaries and (iii) who did not receive
an Option under this Section 6(b) in connection with the prior years’ annual
meeting, an Option to purchase 75,000 shares of Common Stock (subject to
adjustment under Section 10); provided, however, that a director shall not be
eligible to receive an option grant under this Section 6(b) until such director
has served continuously on the Board for at least eighteen (18) months.
 
(c) Terms of Director Options.  Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common Stock on the national securities exchange on
which the Common Stock is then traded on the day of grant (or if the date of
grant is not a trading day on such exchange, the trading day immediately prior
to the date of grant) or if the Common Stock is not then traded on a national
securities exchange, the fair market value of the Common Stock on such date as
determined by the Board, (ii) vest in equal quarterly increments over two years
from the date of grant provided that the individual continues serving on the
Board, provided that no additional vesting shall take place after the
Participant ceases to serve as a director and further provided that the Board
may provide for accelerated vesting in the case of death, disability, change in
control, attainment of mandatory retirement age or retirement following at least
10 years of service, (iii) expire on the earlier of 10 years from the date of
grant or three months following cessation of service on the Board and
(iv) contain such other terms and conditions as the Board shall determine.
 
(d) Board Discretion.  The Board retains the specific authority to from time to
time increase or decrease the number of shares subject to Options granted under
this Section 6 and to issue SARs, Restricted Stock Awards, or Other Stock-Based
Awards in lieu of some or all of the Options otherwise issuable under this
Section 6.
 
7. Stock Appreciation Rights.
 
(a) General.  The Board may grant Awards consisting of SARs entitling the
holder, upon exercise, to receive an amount of Common Stock or cash or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock over the exercise price
established pursuant to Section 7(c). The date as of which such appreciation is
determined shall be the exercise date.
 
(b) Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.
 
(1) Tandem Awards.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.


A-4



--------------------------------------------------------------------------------



 



(2) Independent SARs.  A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.
 
(c) Exercise Price.  The Board shall establish the exercise price of each SAR
and specify it in the applicable SAR agreement. The exercise price shall not be
less than 100% of the Fair Market Value on the date the SAR is granted; provided
that if the Board approves the grant of a SAR with an exercise price to be
determined on a future date, the exercise price shall be not less than 100% of
the Fair Market Value on such future date.
 
(d) Duration of SARs.  Each SAR shall be exercisable at such times and subject
to such terms and conditions as the Board may specify in the applicable SAR
agreement.
 
(e) Exercise of SARs.  SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.
 
8. Restricted Stock; Restricted Stock Units.
 
(a) General.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).
 
(b) Terms and Conditions for All Restricted Stock Awards.  The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.
 
(c) Additional Provisions Relating to Restricted Stock.
 
(1) Dividends.  Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Accrued Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Accrued Dividends will be made no later than the end of the
calendar year in which the dividends are paid to tockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock.
 
(2) Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.


A-5



--------------------------------------------------------------------------------



 



(d) Additional Provisions Relating to Restricted Stock Units.
 
(1) Settlement.  Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant.
 
(2) Voting Rights.  A Participant shall have no voting rights with respect to
any Restricted Stock Units.
 
(3) Dividend Equivalents.  To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.
 
9. Other Stock-Based Awards
 
Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine. Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of each Other Stock-Based Award, including any purchase
price applicable thereto.
 
10. Adjustments for Changes in Common Stock and Certain Other Events.
 
(a) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the number and class of securities and exercise price per share of each
outstanding Option and each Option issuable under Section 6, (iv) the share- and
per-share provisions and the exercise price of each SAR, (v) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award, and (vi) the share- and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
 
(b) Reorganization Events.
 
(1) Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of


A-6



--------------------------------------------------------------------------------



 



the Common Stock of the Company for cash, securities or other property pursuant
to a share exchange transaction or (c) any liquidation or dissolution of the
Company.
 
(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards.  In connection with a Reorganization Event, the Board may take any one
or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock Awards on such terms as the Board
determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing. In taking any of
the actions permitted under this Section 10(b), the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, identically.
 
For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.
 
(3) Consequences of a Reorganization Event on Restricted Stock Awards.  Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding shall
automatically be deemed terminated or satisfied.
 
11. General Provisions Applicable to Awards
 
(a) Transferability of Awards.  Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, and,


A-7



--------------------------------------------------------------------------------



 



during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.
 
(b) Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
 
(c) Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
 
(d) Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.
 
(e) Withholding.  The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery (either by actual delivery or attestation) of shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.
 
(f) Amendment of Award.
 
(1) The Board may amend, modify or terminate any outstanding Award, including
but not limited to, substituting therefor another Award of the same or a
different type, and changing the date of exercise or realization. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 10 hereof.
 
(2) The Board may, without stockholder approval, amend any outstanding Award
granted under the Plan to provide an exercise price per share that is lower than
the then-current exercise price per share of such outstanding Award. The Board
may also, without stockholder approval, cancel any outstanding award (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled award.
 
(g) Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.


A-8



--------------------------------------------------------------------------------



 



(h) Acceleration.  The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.
 
(i) Performance Awards.
 
(1) Grants.  Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 11(i) (“Performance Awards”).
 
(2) Committee. Grants of Performance Awards to any Covered Employee (as defined
below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code.
 
(3) Performance Measures.  For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following, which may be determined pursuant to generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis, as determined by
the Committee: net income, earnings before or after discontinued operations,
interest, taxes, depreciation and/or amortization, operating profit before or
after discontinued operations and/or taxes, sales, sales growth, earnings
growth, cash flow or cash position, gross margins, stock price, market share,
return on sales, assets, equity or investment, improvement of financial ratings,
achievement of balance sheet or income statement objectives or total stockholder
return. Such goals may reflect absolute entity or business unit performance or a
relative comparison to the performance of a peer group of entities or other
external measure of the selected performance criteria and may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated. The Committee may specify that such
performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, (vi) fluctuation in foreign
currency exchange rates, and (vi) charges for restructuring and rationalization
programs. Such performance measures: (i) may vary by Participant and may be
different for different Awards; (ii) may be particular to a Participant or the
department, branch, line of business, subsidiary or other unit in which the
Participant works and may cover such period as may be specified by the
Committee; and (iii) shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.
 
(4) Adjustments.  Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
 
(5) Other.  The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.
 
12. Miscellaneous
 
(a) No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any


A-9



--------------------------------------------------------------------------------



 



time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
 
(b) No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
 
(c) Effective Date and Term of Plan.  The Plan shall become effective on the
date on which it is adopted by the Board. No Awards shall be granted under the
Plan after the expiration of 10 years from the earlier of (i) the date on which
the Plan was adopted by the Board or (ii) the date the Plan was approved by the
Company’s stockholders, but Awards previously granted may extend beyond that
date.
 
(d) Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); and (ii) no
amendment that would require stockholder approval under the rules of the NASDAQ
Stock Market may be made effective unless and until such amendment shall have
been approved by the Company’s stockholders. Unless otherwise specified in the
amendment, any amendment to the Plan adopted in accordance with this
Section 12(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment does not materially and adversely affect
the rights of Participants under the Plan.
 
(e) Provisions for Foreign Participants.  The Board may modify Awards granted to
Participants who are foreign nationals or employed outside the United States or
establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters.
 
(f) Compliance with Code Section 409A.  Except as provided in individual Award
agreements initially or by amendment, if and to the extent (i) any portion of
any payment, compensation or other benefit provided to a Participant pursuant to
the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule. The Company makes no representations or
warranty and shall have no liability to the Participant or any other person if
any provisions of or payments, compensation or other benefits under the Plan are
determined to constitute nonqualified deferred compensation subject to
Section 409A of the Code but do not to satisfy the conditions of that section.
 
(g) Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.


A-10